Citation Nr: 1747915	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-45 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 16, 2010. 

2. Entitlement to a rating in excess of 50 percent for PTSD from September 16, 2010 to April 6, 2016. 

3. Entitlement to a rating in excess of 70 percent for PTSD from April 7, 2016.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from May 1954 to May 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In December 2012 and October 2013, the Board remanded the case for additional development.  In January 2014, the Veteran testified before the undersigned at the RO.  In June 2014, the Board remanded the case for further development.  An April 2016 Decision Review Officer (DRO) decision increased the rating for PTSD to 70 percent effective April 7, 2016.  In September 2016, the Board remanded the case to afford the Veteran a hearing before a DRO.  In April 2017, the Veteran testified before a DRO at the RO.

While the Veteran has perfected an appeal of the issue of whether new and material evidence has been received to reopen a claim for service connection for arthritis of the left knee, as a request for a Board hearing is still being processed, the Board will not take jurisdiction over the issue at this time.  That issue will be the subject of a later Board decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regrettably, further development is needed to ensure a complete record prior to adjudicating the Veteran's claims.

At an April 2016 VA examination, the Veteran reported attending weekly PTSD group sessions conducted by the Morgantown Vet Center at the Clarksville VA Medical Center.  At the April 2017 DRO hearing, the Veteran stated that he has been attending that group almost every week for five or six years.

While the claims file contains medical records from the Clarksville VA Medical Center dating through March 2017, they only contain PTSD Aftercare Group notes from July 2011 through November 2011.  It appears that, although the Veteran's weekly PTSD Group sessions are held at the Clarksville VA Medical Center, as the sessions are conducted by Morgantown Vet Center staff, the records from those sessions are kept at the Vet Center.  As the weekly PTSD Group sessions constitute the Veteran's primary source of treatment, the Board finds that the records of those sessions are critical to the claims.  Thus, the AOJ should request the records of the Veteran's weekly PTSD Group sessions from the Morgantown Vet Center.  

Specific to the claim for a TDIU, service connection for diverticulitis has been granted with a 30 percent rating, raising the Veteran's total combined evaluation to 80 percent.  Thus, the AOJ should consider this newly service-connected disability in readjudicating the claim for a TDIU.  Also, as noted in the introduction, a claim to reopen a claim for service connection for arthritis of the left knee is pending before the Board.  As the outcome of that claim could affect the claim for a TDIU, the claims are inextricably intertwined and a decision on the TDIU claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request all of the Veteran's treatment records from the Morgantown Vet Center, to include those of the weekly PTSD Group sessions since 2010.  

2. Then, readjudicate the claims.  Specific to the claim for a TDIU, readjudication should include consideration of the newly service-connected diverticulitis and the pending claim to reopen a claim for service connection for arthritis of the left knee.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

